DETAILED ACTION
This action is in response to applicant's response filed 01/27/21.
The examiner acknowledges the amendments to the claims.
Claims 1, 5-28, 30-34 are pending in this application.  
Claims 5-7, 16-28 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
Applicant generally argues that there is an inconsistency in citing the claimed “outer casing” in the last office action, in that a first assertion is shown in annotated Figure 11c of Reis below referring to a larger diameter tube as the outer casing, and a second assertion is in reference to RCM (robotic catheter manipulator) 16 in Reis as the outer casing when discussing how the drive mechanism is fixedly connected to the outer casing.
However, the examiner submits that the second assertion is a misinterpretation of the statement maintained below, of a drive mechanism (first drive mechanism 104 that controls medical tool 102; see paragraph [0080]) fixedly connected to the outer casing (since both are fixedly connected to RCM [robotic catheter manipulator] 16 as both” in the statement “both are fixedly connected to RCM” refers to 1) the drive mechanism and 2) the outer casing, and not the 1) drive mechanism 104 and 2) the medical tool 102.  Therefore, the examiner does not rely upon RCM 16 as the outer casing, and consistently relies upon the large diameter tube in annotated Figure 11c for the claimed outer casing.  
The examiner clarifies that both the drive mechanism 104 and the outer casing (larger diameter tube) are fastened securely to the RCM 16 (see Figures 11A-11C), and therefore the drive mechanism is fixedly connected to the outer casing, since they are connected as a unit.  The claim does not require direct connection between the drive mechanism and the outer casing, or that the outer casing extends from the drive mechanism.  The examiner suggest further defining the outer casing in the manner suggested above to distinguish over Reis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-15, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reis et al., hereinafter “Reis” (U.S. Pub. No. 2010/0175701)
Regarding claim 1, Reis discloses an apparatus for controlling motion of an invasive probe in a body cavity of a subject, the apparatus comprising:
an outer casing (see larger diameter tube from which catheter 103 extends towards distal end where medical tool 102 is located; see annotated Figure 11c below and paragraph [0080]);
a sheath (catheter 103) extending from the outer casing, the sheath configured to enclose the probe (medical tool 102) and to be inserted into a lumen of the subject (Id.; “the distal portion of the catheter 103 extends within the anatomy of a patient”): and
a drive mechanism (first drive mechanism 104 that controls medical tool 102; see paragraph [0080]) fixedly connected to the outer casing (since both are fixedly connected to RCM [robotic catheter manipulator] 16 as seen in Figures 11A-11B), 


    PNG
    media_image1.png
    630
    837
    media_image1.png
    Greyscale

the drive mechanism comprising:
a first set of components (driver system 110 having components including linear drive motors that cause translation of medical tool 102 in axial direction as shown by arrows 170; see paragraphs [0073]-[0078], [0080] and Figures 4A, 9A-9B, 10A-10E), configured to translate the probe along a direction parallel to an axis of the probe (medical tool 102 translates along a longitudinal axis of the tool), in order to advance and retract the probe with respect to the outer casing and the sheath in a translational stepwise manner (the limitation “stepwise manner” has been interpreted broadly in that every motion is technically performed in a series of steps; Reis discloses that the medical tool 102 can 103 and therefore translates with respect to outer casing and sheath 130); and
a second set of components (driver system 110 having components including motors that cause rotation of medical tool 102 as shown by arrows 172 or 174; see paragraphs [0073]-[0078], [0080] and Figures 4A, 9A-9B, 10A-10E), configured to rotate the probe around the axis of the probe, in order to rotate the probe clockwise and counter-clockwise, with respect to the outer casing and the sheath (medical tool 102 can rotate about an axis as seen by arrows 172 in Figure 11C), in a rotational stepwise manner (the limitation “stepwise manner” has been interpreted broadly in that every motion is technically performed in a series of steps; Reis discloses that the medical tool 102 can rotate in a series of steps independently of catheter 103 and therefore rotates with respect to outer casing and sheath 130);
wherein the drive mechanism (first drive mechanism 104) is configured to receive the probe 102 and, in an initial configuration, translate or rotate the probe through the outer casing into the sheath 103 (see paragraph [0080]: first drive mechanism 104 controls a medical tool or device 102 into and through outer casing and sheath, eventually exiting from the distal end of the sheath 103 to access the intended target site).
Regarding claim 13, Reis discloses the apparatus for controlling motion of the probe 102 (see Figure 11C) is capable of being used in an invasive procedure on a heart of a subject.  Examiner notes that the limitation “for controlling motion of the probe in an invasive procedure on a heart of a subject” is an intended use recitation.  A 102 disclosed by Reis is capable of being used in an invasive procedure on a heart of a patient at least since Reis discloses that the probe can be sized appropriately so that it may be insertable into a patient (see paragraph [0085]) and therefore is capable of performing the same desired functions as the instant invention having been claimed in claim 13.
Regarding claim 14, Reis discloses a force multiplier to multiply a force applied to the probe 102. Examiner notes that because a practitioner is clearly capable of manually applying force to the probe (see Page 20, lines 1-21 of Applicant's specification), it is Examiner's position that the device of Walker Reis meets the limitations of claim 14.
Regarding claim 15, Reis discloses controlling the translation and/or rotation of the first and second set of components comprises overcoming friction between the sheath and the probe. Examiner contends that since the device of Reis is capable of translating and/or rotating the probe 102 with respect to the sheath 103 (see paragraph [0080]), said translation and/or rotation therefore means that at least some degree of friction has been overcome.
	Regarding claim 33, Reis discloses the drive mechanism (first drive mechanism 104) and the outer casing (see larger diameter tube from which catheter 103 extends towards distal end where medical tool 102 is located; see annotated Figure 11c above 102) to traverse therethrough and enter the sheath 103 (Id.; first drive mechanism 104 controls a medical tool or device 102 into and through outer casing and sheath, eventually exiting from the distal end of the sheath 103 to access the intended target site).
	Regarding claim 34, Reis discloses the outer casing is configured to be temporarily fixed to a patient by suturing (the outer casing as seen in annotated Figure 11c above is capable of being coupled to a suture that is threaded to a patient).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reis (U.S. Pub. No. 2010/0175701) in view of Dawson et al. (US 2002/0047317 A1).
Regarding claims 8-9, Reis discloses the claimed apparatus, as discussed above, including first and second sets of components (driver system 110 having components including linear drive motors that cause translation of medical tool 102 in axial direction as shown by arrows 170 and motors that cause rotation of medical tool 102 as shown by arrows 172 or 174; see paragraphs [0073]-[0078], [0080] and Figures 4A, 9A-9B, 10A-10E), except for the first and second sets of components comprising electromagnetic components, and comprising circuitry configured to supply currents to 
However, Dawson teaches it is well-known in the motor art for a motor 10 (see Figure 1) to comprise a coil 60 and a magnet 26 configured, on energization of the coil from a current, to implement translational movement, as well as a coil 58 and a magnet 34 configured, on energization of the coil from a current, to implement rotational movement (Abstract; Paragraphs [0006], [0026], [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reis by selecting electromagnetic motors as the motors to implement translation and rotation, as Dawson teaches electromagnetic motors are well-known in the art for implementing both translational and rotational movement (Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reis (U.S. Pub. No. 2010/0175701) in view of Walker (US 2014/0277747 A1, hereinafter “Walker '747”) and Wenderow et al. (US 2010/0069833 A1).
Regarding claim 11, Reis discloses the claimed invention substantially as claimed, as set forth above for claim 1, except for solenoids configured to open first and second grippers in alternation so as to implement one of the translational stepwise manner of translation and the rotational stepwise manner of rotation.
134 opening in alternation to drive a probe 108 and being compressed so as to be brought into contact with the probe (see Figure 1 and Paragraph [0037]).  Furthermore, Wenderow teaches a similar robotic catheter system 12 (Figure 15) comprising first 72, 74 (Figure 10) and second 114 (Figure 9) grippers configured to grip a probe 50.  In order to bring the first gripper into contact with the probe, a solenoid is provided (Paragraph [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drive mechanism of Reis, by providing first and second grippers as claimed, as taught by Walker ‘747, wherein each set of grippers are opened and closed by solenoids, as Wenderow teaches solenoids are well-known in the art for compressing grippers into contact with a probe (Paragraph [0055]).  It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drive mechanism of Reis, as mentioned above, to have first and second grippers that are configured to open in alternation so as to implement one of the translational stepwise manner of translation and the rotational stepwise manner of rotation, since doing so would be substitution of one known drive mechanism for another, which would have yielded predictable results, namely causing translation and rotation of a probe.  See MPEP 2143.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Reis (U.S. Pub. No. 2010/0175701) in view of Walker (US 2014/0276389 A1, hereinafter “Walker '389”).
Regarding claims 30-32, Reis discloses the claimed apparatus substantially as discussed above, as set forth above for claim 1, except for the first set and the second set comprise a common sub-set of components comprising first and second grippers, configured to releasably grip the probe in first and second positions, wherein the first gripper is fixed relative to the sheath, and wherein the second gripper is movable relative to the sheath, wherein the first gripper grips the probe while the second gripper releases the probe and while the first gripper implements one of translation and rotation of the probe.
In the same field of art, namely an apparatus for contolling motion of a probe, Walker ‘389 teaches a first set 104 and a second set 106 of components (see Figure 2) which comprise a common sub-set of components comprising first and second grippers 160, 162 (see Figures 5A-B), configured to releasably grip the probe in first and second positions, wherein the first gripper 160 is fixed relative to a sheath (when 160 is grasping probe 114 and a sheath 122 is in a stationary position; see paragraphs [0024] and [0030]), and wherein the second gripper 162 is movable relative to the sheath (when 162 is released from and freely moving relative to probe 114 and therefore relative to sheath 122; Id.), wherein the first gripper 160 is capable of gripping the probe 114 while the second gripper 162 releases the probe and while the first gripper implements one of translation and rotation of the probe (see paragraphs [0020]-[0022], [0024]-[0029], [00031], [0035]).  It would have been obvious to one of ordinary .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.